Exhibit 10.52

 

AMENDED AND RESTATED BUSINESS MANAGEMENT
AND SHARED SERVICES AGREEMENT

THIS AMENDED AND RESTATED BUSINESS MANAGEMENT AND SHARED SERVICES AGREEMENT
(this “Agreement”) is made and entered into as of March 16, 2015, by and between
Five Star Quality Care, Inc., a Maryland corporation (the “Company”), and Reit
Management & Research LLC, a Delaware limited liability company (“RMR”).

WHEREAS, the Company and RMR are parties to an Amended and Restated Business
Management and Shared Services Agreement dated as of November 23, 2012 (the
“Original Agreement”); and

WHEREAS, the Company and RMR wish to amend and restate the Original Agreement as
hereinafter provided effective with respect to services performed and fees due
with respect to such services on and after March 16, 2015;

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, the
parties hereto agree as follows:

Section 1. ENGAGEMENT.  Subject to the terms and conditions hereinafter set
forth, the Company hereby continues to engage RMR to provide the business
management and shared services contemplated by this Agreement with respect to
the Company’s business and operations, and RMR hereby accepts such continued
engagement.

Section 2. SERVICES.

2.1 SERVICES TO BE RENDERED.  RMR shall provide the Company with the services
described below (each, a “Service”, and collectively, the “Services”), in each
case to the extent requested by the Company:

(a) ACCOUNTING SUPPORT.  Advice and assistance with accounting, audit and
financial reporting of the Company, including, without limitation, advice and
assistance in:  (i) setting up and maintaining systems for financial record
keeping; (ii) conducting the administration of the day-to-day bookkeeping and
accounting functions as are required for the proper management of the assets of
the Company; (iii) conducting internal audit functions, and (iv) contracting for
and supervising the process for audits of the Company’s annual financial
statements by the Company’s independent registered public accountants.

(b) FINANCING, LEASING AND STRATEGIC ADVICE AND ASSISTANCE.

(i) EQUITY CAPITAL MARKETS.  Advice and services relating to equity capital
raising transactions, but not including solicitation of investors as a broker,
dealer or underwriter in any capital raising transactions.

(ii) DEBT FINANCING.  Advice and services relating to revolving lines of credit
and other issuances of indebtedness.



--------------------------------------------------------------------------------

 

(iii) STRATEGIC.  Advice and services relating to possible business and
strategic opportunities as may come to the attention of the Company or RMR,
including, without limitation, acquisitions, joint ventures, dispositions and
other strategic transactions.

(iv) INVESTIGATION.  Investigation and evaluation of financing, refinancing,
leasing and other business opportunities, and making recommendations concerning
these opportunities.

(a) CASH MANAGEMENT.  Advice and assistance in:  (i) operating and managing the
Company’s collection systems, cash concentration systems and electronic
disbursements; (ii) maintaining bank accounts, including opening and closing of
operating, security deposits, local depository and petty cash accounts; (iii)
bank administration; and (iv) maintaining bank relationships.

(b) HUMAN RESOURCES.  Advice and assistance in management of the Company’s
401(k) plan and other employee benefit plans, Company employee and management
recruitment, performance evaluation and establishment of salary, bonus and other
compensation scales and executive and staff employee structure.

(c) INSURANCE ADMINISTRATION.  Assistance in:  (i) securing all forms of
insurance, including property, casualty and workers’ compensation; (ii) managing
insurance policies; (iii) negotiation of premiums and arranging payment terms;
(iv) managing claims; and (v) preparation of loss analysis.  The amount and
levels of insurance shall be determined in the sole and absolute discretion of
the Company.

(d) INVESTOR RELATIONS.  Assistance in the preparation and coordination of:  (i)
annual and other reports to shareholders; (ii) presentations to the public;
(iii) public relations; (iv) marketing materials; (v) internet website; and (vi)
investor relations services.

(e) REGULATORY COMPLIANCE.  Advice and assistance with compliance with
applicable legal and regulatory requirements, including, without limitation,
advice and assistance in preparation of financial reports as may be required by
any governmental authority in connection with the ordinary conduct of the
Company’s business, including periodic reports, returns or statements required
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or
the rules and regulations promulgated thereunder, and tax reporting matters as
further provided in subparagraph 2.1(q); provided, however, that the foregoing
Services shall not include advice and assistance with any requirements of
Medicare, Medicaid or other rate setting, safety, health agency or quality of
care authority.

(f) CONTRACTS.  Assistance in review and negotiation of and advice concerning
Company contracts and agreements, including, without limitation, contracts in
connection with the services described in subparagraph 2.1(b), in each case, on
behalf of the Company and in the furtherance of the Company’s objectives.





2

--------------------------------------------------------------------------------

 



(g) LEGAL MATTERS.  Assistance with the retention, coordination and supervision
of all third party legal services and oversight of processing of claims by or
against the Company.

(h) MANAGEMENT INFORMATION SYSTEMS.

(i) APPLICATIONS DEVELOPMENT.  Advice and assistance related to development and
maintenance of Company information technology system applications, including,
without limitation, intranet, financial, accounting and clerical systems.

(ii) TELECOMMUNICATIONS.  Advice and assistance related to design, operation and
maintenance of network infrastructure, including telephone and data transmission
lines, voice mail, facsimile machines, cellular phones, pager, etc.; negotiation
of contracts with third party vendors and suppliers; and provide local area
network and wide area network communications support.

(iii) OPERATIONS/TECHNICAL SUPPORT AND USER SUPPORT.  Advice and assistance
related to design, maintenance and operation of the computing environment,
including business specific applications, network wide applications, electronic
mail and other systems; managing the purchase and maintenance of equipment,
including hardware and software; configuration, installation and support of
computer equipment; and education and training of the user community.

(iv) MANAGEMENT INFORMATION SYSTEMS SERVICES.  In addition to advice and
assistance, the provision of such personnel reasonably required and qualified to
supplement the Company’s personnel in order to perform the underlying work
described in subsections (i) through (iii) of this subparagraph 2.1(j).

(v) PROTECTED HEALTH INFORMATION.  To the extent that the services provided
under this Section 2.1(j) involve access to “protected health information,” as
that term is defined by the Health Insurance Portability and Accountability Act
of 1996, as amended and all rules and regulations promulgated thereunder
(“HIPAA”), the parties agree to comply with the requirements of HIPAA.  For
HIPAA compliance purposes, any employees of RMR that access protected health
information of the Company shall be treated as part of the Company’s
“workforce,” as that term is defined in 45 C.F.R. 160.103, and such employees
shall comply with the Company’s HIPAA privacy and security policies and
procedures during the term of this Agreement.

(k) ACQUISITIONS AND DISPOSITIONS.  Advice and assistance in identification,
investigation and evaluation of acquisitions and dispositions of properties and
other opportunities and making recommendations concerning the same.

(l) PROPERTY MAINTENANCE AND REPAIRS.  Assistance in obtaining, when
appropriate, the services of property managers or management firms to perform
customary property management services with regard to the facilities operated by
or the real estate properties owned or leased by or otherwise in the possession
of the Company; perform such supervisory, evaluation or monitoring services on
behalf of the Company with respect to the activities of those property managers
or management firms as would be performed by a prudent



3

--------------------------------------------------------------------------------

 

owner or lessee engaged in business substantially similar to that engaged in by
the Company with respect to its owned or leased properties used in such
business, including, but not limited to, supervising the activities of property
managers or management firms, reviewing the maintenance and renovation needs for
governmental or regulatory compliance (other than Medicare and Medicaid
compliance) at the Company’s properties, assessing capital and engineering
projects, property inspections, and participating in property management
budgeting, but excluding the actual on-site property management functions
performed by Company personnel, property managers or management firms.

(m) RESEARCH.  Provision of periodic market research reports and perform special
research assignments.

(n) SECURITIES FILINGS.  Advice and assistance in the preparation and filing of
periodic and other reports required to be filed by Sections 13 and 15 of the
Exchange Act and the rules and regulations thereunder; advice and assistance in
the preparation, filing, distribution and posting of proxy and consent materials
pursuant to the Exchange Act and the rules and regulations thereunder; and
advice and assistance in the preparation and filing of all offering documents
(public and private), and all registration statements, prospectuses or other
documents filed with the Securities and Exchange Commission (the “SEC”) or any
state; it being understood that the Company shall be responsible for the content
of any and all of its offering documents and SEC filings, and RMR shall not be
held liable for any costs or liabilities arising out of any misstatements or
omissions in the Company’s offering documents or SEC filings, whether or not
material, and the Company shall promptly indemnify RMR from any such costs or
liabilities incurred by it.

(o) SPECIAL PROJECTS.  Provide direction and support of all special projects and
such other services within the scope contemplated by this Agreement although not
expressly covered in the subparagraphs of subparagraph 2.1.

(p) SUPERVISION OF THIRD PARTY MANAGER ARRANGEMENTS.  Provision of strategic
advice and oversight concerning the Company’s relationship with any and all,
current or future, third party managers or owners of its current or future
facilities or properties.

(q) TAX ADMINISTRATION.  Supervision, direction and assistance in the
preparation, review and filing of all federal, state and other required tax
returns; supervision and direction of ad hoc requests for assistance on tax
related matters; and coordination of all activities with the Company’s outside
tax preparer.  All tax matters shall be determined by the Company in its
absolute and sole discretion.

(r) RISK MANAGEMENT.  Advice and assistance with the Company’s risk management
and oversight function.

(s) THIRD PARTY ADVISORS.  In addition to subparagraph 2.1(i), advise, assist
and oversee the retention of counsel, consultants and other third party
professionals on behalf of the Company.





4

--------------------------------------------------------------------------------

 



Notwithstanding anything herein, it is understood and agreed that the duties of,
and services to be provided by, RMR pursuant to this Agreement shall not include
(i) any investment management or related services with respect to any assets of
the Company as the Company may wish to allocate from time to time to investments
in “securities” (as defined in the Investment Advisers Act of 1940, as amended),
 (ii) any services that would subject RMR to registration with the Commodity
Futures Trading Commission as a “commodity trading advisor” (as such term is
defined in Section 1a(12) of the Commodity Exchange Act and in CFTC Regulation
1.3(bb)(1)) or affirmatively require it to make any exemptive certifications or
similar filings with respect to “commodity trading advisor” registration status
or (iii) any services or the taking of any action that would render RMR a
“municipal advisor” as defined in Section 15B(e)(4) of the Exchange Act. 

5.2 PERFORMANCE OF SERVICES.  RMR will perform or cause to be performed the
Services in a timely, efficient and workmanlike manner.  With the Company’s
approval, RMR may retain third parties or its affiliates to provide certain of
the Services hereunder.  In such cases, and notwithstanding anything herein to
the contrary, the Company shall pay the fees and costs of such third parties and
reimburse RMR in accordance with subparagraph 2.4 for RMR’s actual out-of-pocket
costs and expenses for arranging for such Services (including, without
limitation, the fees and costs of such third parties paid by RMR) to the extent
the Company is not billed or does not pay directly.  RMR shall be responsible
for paying such affiliates for their fees and costs in providing such Services
unless otherwise approved by a majority vote of the Independent Directors (as
defined in the Company’s Bylaws, as in effect from time to time) of the
Company.  All services shall be performed as requested and/or authorized by the
Company from time to time.

In performing its services hereunder with respect to the Company, RMR shall
adhere to, and shall require its officers and employees in the course of
providing such services to the Company to adhere to, the Company’s Code of
Business Conduct and Ethics, as in effect from time to time.  In addition, RMR
shall make available (which may be by posting to the Company’s website) to its
officers and employees providing such services to the Company the procedures for
the receipt, retention and treatment of complaints regarding accounting,
internal accounting controls or auditing matters relating to the Company and for
the confidential, anonymous submission by such officers and employees of
concerns regarding questionable accounting or auditing matters relating to the
Company, as set forth in the Company’s Procedures for Handling Concerns or
Complaints about Accounting, Internal Accounting Controls or Auditing Matters,
as in effect from time to time.

5.3 COMPENSATION.

(a) PAYMENT FOR SERVICES.  RMR shall be paid a fee for the Services provided to
the Company under this Agreement (the “Fee”) equal to 0.6% of Revenues as
hereinafter defined. “Revenues” are the total revenues of the Company from all
sources reportable under generally accepted accounting principles in the United
States (“GAAP” but without reduction for revenues which arise from discontinued
operations) less any revenues reportable by the Company with respect to
facilities and other properties for which the Company provides management
services plus the gross revenues at those facilities and other properties
determined in accordance with GAAP. The Fee shall be estimated and paid monthly
by the





5

--------------------------------------------------------------------------------

 



Company in advance based upon the prior calendar month’s Revenues, and such
payment shall be paid within 15 calendar days of the end of the applicable prior
calendar month unless otherwise agreed. The calculation of the fee for any month
shall be based upon the Company’s monthly financial statements and shall be in
reasonable detail. A copy of the computations shall promptly be delivered to RMR
accompanied by payment of the Fee thereon to be due and payable. The Fee shall
be pro-rated for any partial month this Agreement shall be in effect.

The aggregate annual Fee paid in any fiscal year shall be subject to adjustment
as of the end of that fiscal year. On or before the 30th day after public
availability of the Company’s annual audited financial statements for each
fiscal year, the Company shall deliver to RMR a notice setting forth (i) the
Revenues for such year, (ii) the Company’s computation of the Fee payable for
such year and (iii) the amount of the Fee theretofore paid to RMR in respect of
such year. If the annual Fee payable for said fiscal year exceeds the aggregate
amounts previously paid with respect thereto by the Company, the Company shall
pay such deficit amount to RMR at the time of delivery of such notice. If the
annual Fee payable for said fiscal year as shown in such notice is less than the
aggregate amounts previously paid with respect thereto by the Company, the
Company shall specify in such notice whether RMR should (i) refund to the
Company payment in an amount equal to such difference or (ii) grant the Company
a credit against the Fee next coming due in the amount of such difference until
such amount has been fully paid or otherwise discharged.

(b) PAYMENT SUBORDINATION.  No Fee payments shall be paid by the Company to RMR
if any amounts payable by the Company or any of its subsidiaries to Senior
Housing Properties Trust or any of its subsidiaries (collectively “Senior
Housing”) pursuant to any lease or management agreement are in arrears or if
such Fee payment would leave the Company with insufficient cash, credit
facilities or current accounts receivable to make its next scheduled payment to
Senior Housing pursuant to any lease or management agreement.  Any Fee payment
unpaid as a result of the preceding sentence shall accrue interest until paid at
the Prime Rate (as defined below), and shall be automatically due and
payable:  (i) as and to the extent cash, credit facilities or current accounts
receivable are available after payment of, or provision for, amounts payable to
Senior Housing or (ii) upon any termination of the Agreement.  This subparagraph
2.3(b) is only intended to define the relative rights of RMR and Senior
Housing.  Without intending to limit the generality of the foregoing, nothing in
this subparagraph 2.3(b) shall:  (i) impair, as between the Company and RMR, the
obligation of the Company to pay any amounts owing hereunder in accordance with
the terms hereof; or (ii) affect the relative rights of RMR and creditors of the
Company other than Senior Housing.  For purposes of this Agreement, “Prime Rate”
shall mean the Prime Rate or base rate on corporate loans at large U.S. money
center commercial banks as published in The Wall Street Journal or, if
publication of such rate shall be suspended or terminated, Prime Rate shall mean
the annual rate of interest, determined daily and expressed as a percentage,
from time to time announced by one of the three largest national or New York
State chartered banking institutions having their principal office in New York,
New York and selected by RMR at the time such publication is suspended or
terminated.  All interest hereunder shall be calculated on the basis of actual
days elapsed and a 360-day year.

5.4 REIMBURSEMENT.  Unless otherwise agreed, the Company shall reimburse RMR for
(a) reasonable out-of-pocket expenses and costs of RMR employees incurred



6

--------------------------------------------------------------------------------

 



in their performance of the Services  and (b) as reasonably agreed by a majority
of the Independent Directors, from time to time, reasonable third party expenses
and costs RMR incurs (including expenses and costs of RMR’s affiliates pursuant
to subparagraph 2.2) on behalf of the Company that are not billed directly to or
paid by the Company, and for the Company’s share, if any, of technology
infrastructure and internal audit costs that are provided to the Company and to
other customers of RMR, in each case within 30 days of receipt of the invoice
therefor.  RMR shall submit to the Company such reports detailing said expenses
and costs and supporting receipts and bills, or other suitable evidence, as may
be reasonably requested by the Company.

Section 3. LIMITATIONS; THIRD PARTY COSTS; NO FIDELITY BOND.

3.1 NON-COVERED SERVICES.  For the avoidance of doubt, services outside the
scope of this Agreement include, without limitation, and the Company, and not
RMR, shall be responsible for:  (a) any and all clinical services to residents
or patients at all facilities leased by the Company, whether or not managed or
operated by the Company, and (b) any and all reimbursement or rate setting
policies and reports to Medicare, Medicaid, any rate setting authority, safety,
health agency or quality of care authority or any other third parties.

3.2 LIMITS OF RMR RESPONSIBILITY.  RMR assumes no responsibility other than to
render the services described herein in subparagraphs 2.1 and 5.2 in good faith
and shall not be responsible for any action of the Company in following or
declining to follow any advice or recommendation of RMR.

3.3 THIRD PARTY COSTS.  Except to the extent expressly provided herein to the
contrary, all third party costs incurred in connection with actions to be taken
by the Company shall solely be the responsibility of the Company, including, but
not limited to, all legal, auditing, accounting, underwriting, brokerage,
investor communications, and listing, reporting and registration fees or other
costs of the SEC, any state or local governments, any national securities
exchange and the Financial Industry Regulatory Authority, Inc.

3.4 FIDELITY BOND.  RMR shall not be required to obtain or maintain a fidelity
bond in connection with the performance of its services hereunder.

Section 4. TERM; TERMINATION.

4.1 Term; Termination.  This Agreement shall continue in force and effect until
December 31, 2015, and shall be automatically renewed for successive one year
terms annually thereafter unless notice of non-renewal is given by the Company
or RMR before the end of the term.  It is expected that the terms and conditions
may be reviewed by the Independent Directors at least annually.

Notwithstanding any other provision of this Agreement to the contrary, this
Agreement, or any extension thereof, may be terminated by the Company upon sixty
(60) days’ written notice to RMR, which termination must be approved by a
majority vote of the Independent Directors, or by RMR on one hundred twenty
(120) days’ written notice to the Company, provided if the Company gives notice
of termination or notice of non-renewal of this Agreement, in either case given
other than for Cause (either, a “Covered Termination”), the Company shall pay
RMR an amount (the “Termination Fee”) determined by (a) taking the average of
the



7

--------------------------------------------------------------------------------

 



installments of the Fee payable for each of the twenty-four consecutive calendar
months ended next prior to the date of notice of the Covered Termination (the
“Determination Period”) and multiplying the average monthly installment by 12
(the “Annual Fee”), (b) taking the aggregate of all amounts payable for internal
audit services pursuant to subsection 2.4(b) during the Determination Period and
dividing the result by 2 (the “Annual Audit Services Expense ”) and (c) adding
the Fee and the Annual Audit Services Expense and multiplying the sum by
2.875.  One half of the Termination Fee shall be paid in cash together with the
notice of the Covered Termination and the balance on or before the effective
date of the Covered Termination.

If there is a Covered Termination within twenty-four calendar months following a
merger between the Company and another company to which RMR is providing
business management services (a “RMR Managed Company”), in determining the
Termination Fee: monthly installments of the Fee and amounts payable for
internal audit services for the portion of the Determination Period which
follows the merger shall be those payable by the survivor of the merger, and
monthly installments of the Fee and amounts payable for internal audit services
for the portion of the Determination Period which is prior to the merger shall
be the aggregate of those payable by each of the Company and the other RMR
Managed Company.

If there is a Covered Termination within twenty-four calendar months following
the spin-off of a subsidiary of the Company (by sale in whole or part to the
public or distribution to the Company’s shareholders) to which the Company
contributed assets (“Contributed Assets”) and which was an RMR Managed Company
both at the time of the spin-off and on the date of the Covered Termination, in
determining the Termination Fee: (a) monthly installments of the Fee for the
portion of the Determination Period which is prior to the spin-off shall be
recalculated based upon Revenues after reduction by the historical Revenues
attributable to the Contributed Assets (if then included in Revenues), provided
such recalculated monthly installments of the Management Fee shall only be used
in determining the Termination Fee if they result in monthly installments of the
Management Fee for the period prior to the spin-off which would have been lower
than those which were payable, and (b) amounts payable for internal audit
services for the portion of the Determination Period which is prior to the
spin-off shall be reduced to represent the same percentage of amounts charged to
all RMR Managed Companies as is charged to the Company after the spin-off.

Except for payment of the Termination Fee in the event of a Covered Termination,
subsection 4.2 hereof shall govern the rights, liabilities and obligations of
the parties upon termination of this Agreement; and, except as provided in
subsections 4.1,  4.2 and 5.2, such termination shall be without further
liability of either party to the other, other than for breach or violation of
this Agreement prior to termination.

For purposes of this subsection 4.1, “Cause” shall mean acts of RMR constituting
bad faith, willful or wanton misconduct or gross negligence in the performance
of its obligations under this Agreement.

The provisions of this Section 4.1 shall not apply as a limitation on the amount
which may be paid by agreement of the Company and RMR in connection with a
transaction pursuant to which any assets or going business values of RMR are
acquired by the Company in association with termination of this Agreement and
the Termination Fee is in addition to any



8

--------------------------------------------------------------------------------

 



amounts otherwise payable to RMR under this Agreement as compensation for
services and for expenses of or reimbursement due to RMR through the date of
termination.

4.2 ACTION UPON TERMINATION.  From and after the effective date of any
termination of this Agreement, RMR shall be entitled to no compensation for
services rendered hereunder for the remainder of the then-current term of this
Agreement, but shall be paid, on a pro rata basis as set forth in this Section
4.2, all compensation due for services performed prior to the effective date of
such termination.  Upon such termination, RMR shall as promptly as practicable:

(a) pay over to the Company all monies collected and held for the account of the
Company by it pursuant to this Agreement, after deducting therefrom any accrued
Fee  and reimbursements for its expenses to which it is then entitled;

(b) deliver to the Company a full and complete accounting, including a statement
showing all sums collected by it and a statement of all sums held by it for the
period commencing with the date following the date of its last accounting to the
Company; and

(c) deliver to the Company all property and documents of the Company then in its
custody or possession.

The Fee due upon termination shall be computed and payable within thirty (30)
days following the date of termination.  A copy of the computation of the Fee
shall be delivered to RMR accompanied by payment of the Fee shown thereon to be
due and payable.

The Fee for any partial month prior to termination will be computed by
multiplying the Fee which would have been earned for the full month by a
fraction, the numerator of which is the number of days in the portion of such
month during which this Agreement was in effect, and the denominator of which
shall be 30.

In addition to other actions on termination or non-renewal of this Agreement,
for up to one hundred twenty (120) days following the date of any notice of a
Covered Termination or any notice of termination given by RMR, RMR shall
cooperate with the Company and use commercially reasonable efforts to facilitate
the orderly transfer of the services provided under this Agreement to employees
of the Company or to its designee, including, but not limited to the transfer of
legal and regulatory compliance and reporting. In connection therewith, RMR
shall assign to the Company, and the Company shall assume, any authorized
agreements RMR executed in its name on behalf of the Company and RMR shall
assign to the Company all proprietary information with respect to the
Company.  Additionally, the Company or its designee shall have the right to
offer employment to any employee of RMR whom RMR proposes to terminate in
connection with the Covered Termination and RMR shall cooperate with the Company
or its designee in connection therewith.

Section 5. ADDITIONAL SERVICES; SENIOR EXECUTIVES.

5.1 COMMON MANAGEMENT.  The parties acknowledge and agree that certain senior
executives of the Company may be employees, officers or directors of both the
Company and RMR.  Each party shall be solely responsible for payment of
compensation to such



9

--------------------------------------------------------------------------------

 



senior executives for services rendered to or on behalf of such party and the
payment by the Company for services by senior executives who are also senior
executives of RMR shall be approved by majority vote of the Independent
Directors of the Compensation Committee of the Board of Directors of the
Company.

5.2 ADDITIONAL SERVICES.

(a) To the extent requested by the Company, RMR shall make its executive
officers and directors who are not also senior executives of the Company
reasonably available to the Company for the provision of additional services,
including day-to-day activities enumerated in subparagraph 2.1. The parties
acknowledge and agree that no additional compensation shall be due and payable
for any additional services requested by the Company and provided by executive
officers and directors of RMR pursuant to this subparagraph 5.2(a).

(b) If, and to the extent that, the Company shall request RMR to render services
on behalf of the Company other than those to be rendered by RMR in accordance
with Section 2 and subparagraph 5.2(a) of this Agreement, such additional
services shall be compensated separately on terms approved by a majority vote of
the Independent Directors, from time to time.

Section 6. PREVENTION OF PERFORMANCE.  RMR shall not be determined to be in
violation of this Agreement if it is prevented from performing any Services
hereunder for any reason beyond its reasonable control, including, without
limitation, acts of God, nature, or of public enemy, strikes, or limitations of
law, regulations or rules of the federal or of any state or local government or
of any agency thereof.

Section 7. RMR RESTRICTIONS.  Other than activities or arrangements existing as
of the date hereof or those consented to by the Company, RMR shall not directly
or indirectly provide any advice or assistance to any management or operating
business or enterprise that is competitive with the Company’s business,
including, but not limited to, any business or enterprise that manages or
operates senior apartments, congregate communities, assisted living properties,
independent living properties, nursing homes, or other healthcare properties;
provided, however, that nothing herein is intended or shall be construed to
prevent RMR from providing management services to Senior Housing, including
services to Senior Housing related to properties now or hereafter owned by
Senior Housing which may be leased, operated or managed by the Company or which
may be leased, operated or managed by competitors of the Company.  Subject to
the immediately preceding sentence, nothing herein shall prevent or restrict RMR
from engaging in any other activities or businesses or from providing management
services to any other person or entity.  In addition, nothing herein shall
prevent any shareholder or affiliate of RMR from engaging in any other business
or from rendering services of any kind to any other person or entity (including
competitive business activities).

Section 8. INDEMNIFICATION.

8.1 BY THE COMPANY.  The Company shall indemnify, defend and hold RMR, and its
members, directors, officers, employees and agents harmless from and against any
and all damages, claims, losses, expenses, costs, obligations and liabilities,
including, without



10

--------------------------------------------------------------------------------

 



limiting the generality of the foregoing, liabilities for all reasonable
attorneys’, accountants’ and experts’ fees and expenses incurred (collectively,
“Losses and Expenses”) or suffered by them by reason of or arising out of the
course of performing the Services and any duties on behalf of the Company and
its subsidiaries as prescribed hereby, except for matters covered by
subparagraph 8.2 hereof.

8.2 BY RMR.  RMR shall indemnify, defend and hold the Company and its
subsidiaries and their respective directors, trustees, officers, employees and
agents harmless from and against Losses and Expenses suffered by them by reason
of or arising out of any willful bad faith or gross negligence in the
performance of any obligation or agreement of RMR herein.  Any dispute, claim or
controversy between the Company and RMR as to whether RMR acted with willful bad
faith or gross negligence in the performance of any obligation or agreement of
RMR herein shall be arbitrated in accordance with Section 13, except that,
notwithstanding anything to the contrary in Section 13, the costs and expenses
of the prevailing party to such arbitration shall be paid by the non-prevailing
party to such arbitration.

Section 9. SELF-DEALING.  Neither RMR nor any affiliate of RMR shall, directly
or indirectly, sell any property or assets to the Company or purchase any
property or assets from the Company, lease any property from the Company or
borrow any money from the Company, except as approved by a majority of the
Independent Directors of the Company.  In addition, except as otherwise provided
in Section 2 hereof or except as approved by a majority of the Independent
Directors of the Company, neither RMR nor any affiliate of RMR shall receive any
commission or other remuneration, directly or indirectly, in connection with the
activities of the Company or any joint venture or partnership in which the
Company is a party.  The foregoing prohibitions shall not apply to:  (a) the
lease of facilities or office space by the Company from RMR or its affiliates;
or (b) RMR’s or its affiliates’ provision of services to Affiliates Insurance
Company (“AIC”) or RMR’s participation in AIC, including, without limitation, as
a shareholder of AIC or as a policy holder of insurance policies issued by AIC
or its third party agents in furtherance of AIC’s business.  Except for
compensation received by RMR pursuant to Section 2 hereof, all commissions or
other remuneration proposed to be received by RMR or an affiliate of RMR and not
approved by a majority of the Independent Directors of the Company shall be
promptly reported to the Company for its consideration.

Section 10. RELATIONSHIP OF THE PARTIES.

10.1 NO PARTNERSHIP OR JOINT VENTURE.  The parties are not partners or joint
venturers with each other and neither the terms of this Agreement nor the fact
that the Company and RMR and their respective affiliates have joint interests in
any one or more investments, ownership or other interests in any one or more
entities, have common directors, officers or employees or have tenancy
relationships shall be construed so as to make them partners or joint venturers
or impose any liability as such on either of them.

10.2 CONFLICTS OF INTEREST.  The Company acknowledges and agrees that RMR has
certain interests that may be divergent from those of the Company, including,
without limitation, (a) the Company is a tenant of an affiliate of RMR pursuant
to a lease agreement relating to office space, (b) the Company and its
subsidiaries lease and/or manage all or substantially all of their facilities
pursuant to agreements with Senior Housing and may enter



11

--------------------------------------------------------------------------------

 



into additional leases, management agreements or other transactions with Senior
Housing, (c) RMR provides management services to Senior Housing pursuant to
management agreements, and (d) RMR provides certain services to AIC.  The
parties agree that these relationships shall not affect either party’s rights
and obligations under this Agreement; provided, however, the Company
acknowledges and agrees that whenever any conflicts of interest arise resulting
from the relationships described in this subparagraph 10.2 or any such
relationship as may arise or be present in the future by and between the Company
and any of RMR, affiliates of RMR or any publicly owned entity with whom RMR has
a relationship or contract:  (i) RMR will act on its own behalf and on behalf of
Senior Housing or such entity and not on the Company’s behalf; and (ii) the
Company shall make its own decisions and require and obtain the advice and
assistance of independent third parties at its own cost, as it may deem
necessary.

Section 11. RECORDS.  RMR shall maintain appropriate books and records relating
to Services performed pursuant to this Agreement, which books and records shall
be available for inspection by representatives of the Company upon reasonable
notice during ordinary business hours.

Section 12. ASSIGNMENT.  Neither party may assign this Agreement or its rights
hereunder or delegate its duties hereunder without the written consent of the
other party, except in the case of an assignment or delegation by RMR to a
corporation, partnership, limited liability company, association, trust, or
other successor entity which may take over the property and carry on the affairs
of RMR and which remains under the control of one or more persons who controlled
the operations of RMR immediately prior to such assignment or delegation.

Section 13. ARBITRATION.

13.1 PROCEDURES FOR ARBITRATION OF DISPUTES.  Any disputes, claims or
controversies between the parties (a) arising out of or relating to this
Agreement or the provision of services by RMR pursuant to this Agreement, or (b)
brought by or on behalf of any shareholder of the Company (which, for purposes
of this Section 13, shall mean any shareholder of record or any beneficial owner
of shares of the Company, or any former shareholder of record or beneficial
owner of shares of the Company), either on his, her or its own behalf, on behalf
of the Company or on behalf of any series or class of shares of the Company or
shareholders of the Company against the Company or any director, officer,
manager (including RMR or its successor), agent or employee of the Company,
including disputes, claims or controversies relating to the meaning,
interpretation, effect, validity, performance or enforcement of this Agreement,
including this arbitration agreement, or the charter or Bylaws of the Company
(all of which are referred to as “Disputes”), or relating in any way to such a
Dispute or Disputes shall, on the demand of any party to such Dispute be
resolved through binding and final arbitration in accordance with the Commercial
Arbitration Rules (the “Rules”) of the American Arbitration Association (“AAA”)
then in effect, except as those Rules may be modified in this Section 13. For
the avoidance of doubt, and not as a limitation, Disputes are intended to
include derivative actions against directors, officers or managers of the
Company and class actions by a shareholder against those individuals or entities
and the Company. For the avoidance of doubt, a Dispute shall include a Dispute
made derivatively on behalf of one party against another party.



12

--------------------------------------------------------------------------------

 

13.2 ARBITRATORS.  There shall be three arbitrators. If there are only two
parties to the Dispute, each party shall select one arbitrator within 15 days
after receipt of a demand for arbitration. Such arbitrators may be affiliated or
interested persons of such parties. If there are more than two parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand,
shall each select, by the vote of a majority of the claimants or the
respondents, as the case may be, one arbitrator within 15 days after receipt of
a demand for arbitration. Such arbitrators may be affiliated or interested
persons of the claimants or the respondents, as the case may be. If either a
claimant (or all claimants) or a respondent (or all respondents) fail to timely
select an arbitrator then the party (or parties) who has selected an arbitrator
may request the AAA to provide a list of three proposed arbitrators in
accordance with the Rules (each of whom shall be neutral, impartial and
unaffiliated with any party) and the party (or parties) that failed to timely
appoint an arbitrator shall have ten days from the date the AAA provides such
list to select one of the three arbitrators proposed by AAA. If such party (or
parties) fail to select such arbitrator by such time, the party (or parties) who
have appointed the first arbitrator shall then have ten days to select one of
the three arbitrators proposed by AAA to be the second arbitrator; and, if
he/they should fail to select such arbitrator by such time, the AAA shall
select, within 15 days thereafter, one of the three arbitrators it had proposed
as the second arbitrator. The two arbitrators so appointed shall jointly appoint
the third and presiding arbitrator (who shall be neutral, impartial and
unaffiliated with any party) within 15 days of the appointment of the second
arbitrator. If the third arbitrator has not been appointed within the time limit
specified herein, then the AAA shall provide a list of proposed arbitrators in
accordance with the Rules, and the arbitrator shall be appointed by the AAA in
accordance with a listing, striking and ranking procedure, with each party
having a limited number of strikes, excluding strikes for cause.

13.3 PLACE OF ARBITRATION.  The place of arbitration shall be Boston,
Massachusetts unless otherwise agreed by the parties.

13.4 DISCOVERY.  There shall be only limited documentary discovery of documents
directly related to the issues in dispute, as may be ordered by the arbitrators.

13.5 AWARDS.  In rendering an award or decision (the “Award”), the arbitrators
shall be required to follow the laws of The Commonwealth of Massachusetts.  Any
arbitration proceedings or Award rendered hereunder and the validity, effect and
interpretation of this arbitration agreement shall be governed by the Federal
Arbitration Act, 9 U.S.C. §1 et seq.  The Award shall be in writing and may, but
shall not be required to, briefly state the findings of fact and conclusions of
law on which it is based.

13.6 COSTS AND EXPENSES.  Except as provided in subparagraph 9.2 and to the
extent otherwise agreed by the parties, each party involved in a Dispute shall
bear its own costs and expenses (including attorneys’ fees), and the arbitrators
shall not render an award that would include shifting of any such costs or
expenses (including attorneys’ fees) or, in a derivative case or class action,
award any portion of the Company’s award to the claimant or the claimant’s
attorneys.  Except as provided in subparagraph 8.2, and to the extent otherwise
agreed by the parties,  each party (or, if there are more than two parties to
the Dispute, all claimants, on the one hand, and all respondents, on the other
hand, respectively) shall bear the costs and expenses of its (or their) selected
arbitrator and the parties (or, if there are more than two parties



13

--------------------------------------------------------------------------------

 



to the Dispute, all claimants, on the one hand, and all respondents, on the
other hand) shall equally bear the costs and expenses of the third appointed
arbitrator.

13.7 FINAL AND BINDING.  An Award shall be final and binding upon the parties
thereto and shall be the sole and exclusive remedy between such parties relating
to the Dispute, including any claims, counterclaims, issues or accounting
presented to the arbitrators.  Judgment upon the Award may be entered in any
court having jurisdiction.  To the fullest extent permitted by law, no
application or appeal to any court of competent jurisdiction may be made in
connection with any question of law arising in the course of arbitration or with
respect to any award made except for actions relating to enforcement of this
agreement to arbitrate or any arbitral award issued hereunder and except for
actions seeking interim or other provisional relief in aid of arbitration
proceedings in any court of competent jurisdiction.

13.8 PAYMENT OF AWARDS.  Any monetary award shall be made and payable in U.S.
dollars free of any tax, deduction or offset.  Each party against which the
Award assesses a monetary obligation shall pay that obligation on or before the
30th day following the date of the Award or such other date as the Award may
provide.

13.9 BENEFICIARY.  This Section 13 is intended to benefit and be enforceable by
the shareholders, directors, officers, managers (including RMR or its
successor), agents or employees of the Company and the Company and shall be
binding on the shareholders of the Company and the Company, as applicable, and
shall be in addition to, and not in substitution for, any other rights to
indemnification or contribution that such individuals or entities may have by
contract or otherwise.

Section 14. CONSENT TO JURISDICTION AND FORUM.  This Section 14 is subject to,
and shall not in any way limit the application of, Section 13 or the mandatory
arbitration requirements of subparagraph 8.2; in case of any conflict between
this Section 14 and Section 13 or subparagraph 8.2, Section 13 or subparagraph
8.2, as applicable, shall govern.  The exclusive jurisdiction and venue in any
action brought by any party hereto pursuant to this Agreement shall lie in any
federal or state court located in Boston, Massachusetts.  By execution and
delivery of this Agreement, each party hereto irrevocably submits to the
jurisdiction of such courts for itself and in respect of its property with
respect to such action.  The parties irrevocably agree that venue would be
proper in such court, and hereby waive any objection that such court is an
improper or inconvenient forum for the resolution of such action.  The parties
further agree and consent to the service of any process required by any such
court by delivery of a copy thereof in accordance with Section 15 and that any
such delivery shall constitute valid and lawful service of process against it,
without necessity for service by any other means provided by statute or rule of
court.

Section 15. NOTICES.  Any notice, report or other communication required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given:  when delivered in person; upon confirmation of receipt when
transmitted by facsimile transmission; on the next business day if transmitted
by a nationally recognized overnight courier; or on the third business day
following mailing by first class mail, postage prepaid; in each case as follows
(or at such other United States address or facsimile number for a party as shall
be specified by like notice):



14

--------------------------------------------------------------------------------

 



If to the Company, to:

Five Star Quality Care, Inc.
400 Centre Street
Newton, Massachusetts 02458
Attn:  President
Facsimile No.:  (617) 796-8385

If to RMR, to:

Reit Management & Research LLC
255 Washington Street
Newton, Massachusetts 02458
Attn:  President
Facsimile No.:  (617) 928-1305

Section 16. ENTIRE AGREEMENT; WAIVER.  This Agreement constitutes and sets forth
the entire agreement and understanding of the parties pertaining to the subject
matter hereof, and no prior or contemporaneous written or oral agreements,
understandings, undertakings, negotiations, promises, discussions, warranties or
covenants not specifically referred to or contained herein or attached hereto
shall be valid and enforceable.  No waiver of this Agreement or any provision of
this Agreement shall be binding unless executed in writing by the party to be
bound thereby.  No waiver of any of the provisions of this Agreement shall be
deemed, or shall constitute, a waiver of any other provision hereof (whether or
not similar), nor shall any such waiver constitute a continuing waiver unless
otherwise expressly provided.

Section 17. BINDING EFFECT.  This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and each of their respective
successors and permitted assigns.

Section 18. SEVERABILITY.  If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

Section 19. COUNTERPARTS.  This Agreement may be executed in separate
counterparts, each of which shall be deemed an original, but both of which taken
together shall be considered one and the same instrument.

Section 20. AMENDMENTS.  The Agreement shall not be amended, changed, modified,
terminated, or discharged in whole or in part except by an instrument in writing
signed by each of the parties hereto, or by their respective successors or
assigns, or otherwise as provided herein.





15

--------------------------------------------------------------------------------

 



Section 21. THIRD PARTY BENEFICIARIES.  Except as otherwise provided in
subparagraph 14.9, no person or entity other than the parties hereto and their
successors and permitted assigns is intended to be a beneficiary of this
Agreement.

Section 22. GOVERNING LAW.  This Agreement shall be interpreted, construed,
applied and enforced in accordance with the laws of The Commonwealth of
Massachusetts applicable to contracts between residents of Massachusetts which
are to be performed entirely within Massachusetts.

Section 23. INTERPRETATION.  The Company and RMR agree and covenant to construe
the provisions of and give effect to this Agreement in such a manner to enable
Senior Housing to continue to comply with its real estate investment trust
qualification requirements under applicable tax laws.

Section 24. CAPTIONS.  The headings and titles of the various sections and
paragraphs of this Agreement are inserted merely for the purpose of convenience,
and do not expressly or by implication limit, define, extend or affect the
meaning or interpretation of this Agreement or the specific terms or text of the
section or paragraph so designated.

Section 25. SURVIVAL.  The provisions of subparagraph 2.1(n) (relating to the
Company’s obligation to indemnify RMR for costs and liabilities incurred by RMR
arising out of any misstatements or omissions in the Company’s offering
documents or SEC filings and the Company’s absence of liability for any such
costs or liabilities), 3.2, 3.3, 4.1 and 4.2 and Sections 8, 13, 14, 15, 21, 22
and 23 of this Agreement and this Section 25 shall survive the termination
hereof.

Section 26. EQUAL EMPLOYMENT OPPORTUNITY EMPLOYER.  RMR is an equal employment
opportunity employer and complies with all applicable state and federal laws to
provide a work environment free from discrimination and without regard to race,
color, sex, sexual orientation, national origin, ancestry, religion, creed,
physical or mental disability, age, marital status, veteran’s status or any
other basis protected by applicable laws.

[Signature page to follow.]

 

16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Business Management and Shared Services Agreement under seal as of the date
first above written.

 

 

 

 

 

 

FIVE STAR QUALITY CARE, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

 

Name: Bruce J. Mackey Jr.

 

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

REIT MANAGEMENT & RESEARCH LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Adam D. Portnoy

 

 

 

Name: Adam D. Portnoy

 

 

 

Title: President and Chief Executive Officer

 



 

--------------------------------------------------------------------------------